DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 9-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190036707 A1 (hereinafter "Eliezer").

Regarding claim 1:
Eliezer discloses:
An apparatus for frictionless electronic signature management (Eliezer, see Abstract: “a method of facilitating electronic signing of a document”), the apparatus comprising at least one 
receive, from a signor client device, an electronic signature request data object comprising electronic signature request information (Elizier discloses in ¶34 and ¶54 how a signor signs a document and the information is transmitted to the E-signature platform : “Subsequently, an E-Signature may be received from the signor. Once the signor's signature is received, and the signor hits a "Submit" button, electronic signing of the document may be completed.” and “Further, the communication interface may be configured to receive a signed document from the signor electronic device.”);
identify device identification information associated with the signor client device (Elizier discloses how a “signor ID” is used to identify the device identification information associated with the signore client devive, see ¶53: “Further, the communication interface may be configured to receive a first confirmation (for example, but not limited to, a signor ID confirmation) from a witness electronic device associated with a witness.”);
associate at least a portion of the device identification information with at least an electronic document data object to identify an associated signing information set (see ¶74: “Additionally, the method may include a stage 606 of establishing, using a processor, witnessing of electronic signing of the document by the signor based on receipt of each of the signor ID confirmation and the signature confirmation”); and
store, to an electronic signature storage, an electronic signature data object based on the associated signing information set (¶43: “document stored at a centralized and secure location”).

Regarding claim 2:
Eliezer discloses: 
The apparatus of claim 1, wherein the device identification information associated with the signor client device is identified, using a header enrichment process, from a network device associated with a trusted network provider (see ¶60).

Regarding claim 3:
Eliezer discloses:
The apparatus of claim 1, wherein the apparatus is further configured to:
receive an electronic document request data object from the signor client device (see ¶29-37); and
provide an electronic document data object associated with the electronic document request data object to the signor client device, wherein the apparatus is configured to receive the electronic signature request data object in response to user engagement with the electronic document data object on the signor client device (see ¶29-37).

Regarding claim 4:
Eliezer discloses:
The apparatus of claim 1, wherein the electronic signature request data object further comprises device location data associated with the signor client device, and
wherein the apparatus is configured to:
identify proximity data associated with the signor client device (see ¶61); and
see ¶61).

Regarding claim 5:
Eliezer discloses:
The apparatus of claim 1, wherein the electronic signature request data object further comprises device user biometric data, and wherein the apparatus is configured to:
identify confirmed biometric data associated with the signor client device (see ¶71); and
compare the device user biometric data and the confirmed biometric data to determine the device user biometric data matches the confirmed biometric data (see ¶71).

Regarding claim 6:
Eliezer discloses:
The apparatus of claim 1, wherein the electronic signature request data object further comprises device location data associated with the signor client device (see ¶61), and
wherein the apparatus is configured to:
identify proximity data associated with the signor client device (see ¶61);
compare the device location data and the proximity data to determine the device location data is not within a geographic region defined by the proximity data (see ¶61); and
transmit a signature denial error to the signor client device in response to the determination (see ¶61).


Regarding claim 7:
Eliezer discloses:
The apparatus of claim 1, wherein the electronic signature request data object further comprises device user biometric data, and wherein the apparatus is configured to:
identify confirmed biometric data associated with the signor client device (see ¶71);
compare the device user biometric data and the confirmed biometric data determine the device user biometric data does not match the confirmed biometric data (see ¶71); and
transmit a signature denial error to the signor client device in response to the determination (see ¶71).

Regarding claim 8:
Eliezer discloses:
The apparatus of claim 1 further configured to:
receive, from an authentication service, a signing continuation signal in response to authentication, by the authentications service, of the device user identity associated with the signor client device (see ¶29-37).

Regarding claim(s) 10-17, 19 and 21:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 1-8) applies, mutatis mutandis, to the subject-matter of claim(s) 10-17, 19 and 21, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1-8.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliezer  as applied to claims 1 and 10 above, and further in view of US 20190354724 A1 (hereinafter "Lowagie").

Regarding claim 9 and 18:
Eliezer does not disclose the following limitation disclosed by Lowagie:
see Lowagie, ¶18: “the document signature can be considered as a decentralized electronic signature. This allows an integral decentralized method, that each time a user signs, leads to the recording of the identity of the signer and the time of signing. The present invention is hereby based on a blockchain”).

One of ordinary skill in the art of applying e-signatures to documents would have been motivated, before the effective filing date of the claimed invention, to update the system of Eliezer with the system of using blockchains for storage purposes as disclosed in Lowagie, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, permitting a distributed storage platform that does not suffer a central point of failure while at the same time being immutable. 

How to overcome the rejection(s):
Applicant may amend claims 1 to include subject matter from dependent claims 6-7 and 9 and amend claims 10 and 19 in a similar manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491